

EXHIBIT 10.25
 
SEPARATION AGREEMENT AND RELEASE
 
This Separation Agreement and Release ("Agreement") is made and entered into by
and between ICO, Inc. ("Company"), and Paul J. Giddens ("Employee").
 
1.  Termination. Employee’s employment with Company has terminated or will
terminate, effective December 6, 2004 (the "Termination Date") through which
date Employee will be paid his regular salary.
 
2.  Definitions.
 
(a)  "Claims" means all theories of recovery of whatever nature, whether known
or unknown, and whether recognized by the law or equity of any jurisdiction.
This term includes causes of action, charges, indebtedness, losses, claims,
liabilities, and demands, whether arising in equity or under the common law or
under any contract or statute. This term includes any claims of discrimination,
harassment, retaliation, retaliatory discharge, or wrongful discharge, and any
other claim which is alleged or which could be alleged by Employee, or on
Employee’s behalf, in any lawsuit or other proceeding. This term includes any
claims and rights arising under the Age Discrimination in Employment Act of
1967, 29 U.S.C. §621, et seq.; Title VII of the Civil Rights Act of 1964, 42
U.S.C. §2000e, et seq.; the Employee Retirement Income Security Act of 1974, 29
U.S.C. §1001, et seq.; the Americans with Disabilities Act, 42 U.S.C. §12101, et
seq.; the Worker Adjustment and Retraining Notification Act, 29 U.S.C. §2101, et
seq.; the Family and Medical Leave Act, 29 U.S.C. §2601, et seq.; and any other
federal, state or local law or regulation regarding employment or the
termination of employment. This term includes any and all rights, benefits or
claims Employee may have under any employment contract or under any severance,
bonus, stock option or incentive compensation plan, program or agreement.
 
(b)  "Damages" means all elements of relief or recovery of whatever nature,
whether known or unknown, which are recognized by the law or equity of any
jurisdiction which is sought or which could be sought by Employee, or on
Employee’s behalf, in any lawsuit or other proceeding. This term includes
actual, incidental, indirect, consequential, compensatory, exemplary, liquidated
and punitive damages; rescission; attorneys’ fees; interest; costs; equitable
relief; and expenses. This term also includes wages, benefits or other
compensation owed, or allegedly owed to Employee, by virtue of Employee’s
employment or termination of employment with Company, including severance,
bonuses, stock option or incentive compensation, payable pursuant to any plan,
program, or agreement.
 
(c)  "Employee" means and includes Employee acting individually; in any
corporate or other representative capacity; and on behalf of Employee’s heirs,
executors, administrators, legal representatives, successors, beneficiaries, and
assigns.
 
(d)  "Released Parties" means and includes Company, and its past, present and
future owners, trustees, parents, subsidiaries, affiliates, and related
entities, and all of the foregoing entities’ and persons’ past, present and
future directors, officers, employees,
 


       

--------------------------------------------------------------------------------

 


associates, agents, benefit plans (and each such plan’s fiduciaries,
administrators, trustees, sponsors and representatives), insurance carriers,
predecessors, successors, assigns, executors, administrators, and
representatives, in both their representative and individual capacities;
provided that this term does not include Employee. Each of the Released Parties
is an intended beneficiary of this Agreement.
 
3.  Termination Payment, Etc. In consideration for Employee executing (and not
revoking) this Agreement, and in accordance with Article 3.2 of the employment
agreement entered into between Employee and Company, dated May 11, 2004 and
effective May 24, 2004, as amended ("Employment Agreement"), within thirty (30)
days after the Termination Date, and after Employee’s execution and
non-revocation of this Agreement, Company shall pay Employee (a) a sum equal to
100% of Employee’s current annual base salary in the amount of $150,000.00, and
(b) for accrued and unused vacation days according to Company’s current policy
applicable to payment for unused vacation, in the amount of $2,891.00. In
addition, as further consideration for Employee executing (and not revoking)
this Agreement, Company shall pay Employee the additional sum of $10,000.00
within thirty (30) days after the Termination Date, and after Employee’s
execution and non-revocation of this Agreement (such amount intended to be
inclusive of any amount to which employee might be entitled under Section 2.2 of
his Employment Agreement, without any acknowledgment by Company that Employee is
entitled to any such amount) (the "Additional Payment"). These payments, and the
payment described in Section 1 of this Agreement, are collectively referred to
as the "Termination Payment," and shall be paid to Employee in lump sum cash
(subject to required taxes and withholding). In addition, as further
consideration for Employee executing (and not revoking) this Agreement, Company
shall provide up to six months of outplacement services by a service provider
selected by Company at its sole discretion (the "Termination Services").
 
4.  Release.
 
(a)  Employee releases and discharges the Released Parties from, and hereby
waives, all Claims and Damages, including those related to, arising from or
attributed to (i) Employee’s employment with Company, including the Employment
Agreement, (ii) the termination of Employee’s employment, and (iii) all other
acts or omissions related to any matter at any time prior to and including the
date of Employee’s execution of this Agreement; except that this release will
not affect Employee’s (y) claims for benefits and payments to be payable after
the Termination Date under any of Company’s health or welfare plans and
(z) claims for indemnification against third parties pursuant to Article 7 of
the Amended and Restated Bylaws of ICO, Inc., as amended October 5, 2001.
 
(b)  Employee understands and expressly agrees that the release in Section 4(a)
extends to all Claims of every nature and kind, known or unknown, suspected or
unsuspected, past or present (but not future), which Claims are arising from,
attributable to, or related to Employee’s employment with Company, the
Employment Agreement, the termination of Employee’s employment, or any alleged
action or inaction of the Released Parties, and that all such Claims are hereby
expressly settled or waived. Employee further understands and expressly agrees
that the release in Section 4(a) includes the waiver of any Claims and rights
Employee
 


 Page 2 of 7

     

--------------------------------------------------------------------------------

 


may have against any of the Released Parties under the Age Discrimination in
Employment Act, the Older Workers Benefit Protection Act, or under any other law
prohibiting age discrimination, arising prior to and including the date of
Employee’s execution of this Agreement.
 
(c)  Employee agrees not to bring or cause to be brought any Claims against any
of the Released Parties in any court or before any arbitral authority, or accept
any Damages for any Claims against any of the Released Parties, which Claims are
related to, arising from or attributed to Employee’s employment with Company,
the Employment Agreement, the termination of Employee’s employment, and any
other matter covered by the release in Section 4(a). Employee represents and
warrants that Employee has not brought or caused to be brought any such Claims,
or accepted any such Damages for any such Claims, against any of the Released
Parties.
 
5.  Cooperation in Litigation. Employee agrees that Employee shall cooperate
with and assist Company in defense of any claim, litigation or administrative
proceeding brought against Company or any other Released Party, as reasonably
requested by Company. Such cooperation and assistance shall include
(a) interviews of Employee by legal counsel for Company or other Released Party
as reasonably requested by Company’s counsel, (b) Employee providing documents
(or copies thereof) and executing affidavits as reasonably requested by
Company’s counsel, and (c) Employee appearing for depositions, trials, and other
proceedings as reasonably requested by Company’s counsel. Furthermore, Employee
shall not communicate with any party adverse to Company, or with a
representative, agent or legal counsel for any such party, concerning any
pending or future claims or litigation or administrative proceedings, except
solely through legal counsel for Company. Nothing in this Section 5 is intended
to cause Employee to testify other than truthfully in any proceeding or
affidavit.
 
6.  Warranties. Employee agrees, represents and warrants that:
 
(a)  The Termination Services, that portion of the Termination Payment set forth
in Section 3(a) of this Agreement, and the Additional Payment are not something
to which Employee is otherwise indisputably entitled except in exchange for
Employee's execution and non-revocation of this Agreement, and are each,
standing alone, good and sufficient consideration for Employee's execution and
non-revocation of this Agreement, and each and all are paid by or on behalf of
Company and the other Released Parties in full satisfaction and settlement of
any Claims and Damages;
 
(b)  Employee is legally and mentally competent to sign this Agreement;
 
(c)  Employee is the sole owner of any Claims that have been or could have been
asserted, Employee has the requisite capacity and authority to make this
Agreement, and no portion of any existing or potential Claims has been sold,
assigned, pledged or hypothecated by Employee to any third party; and
 
(d)  Employee presently possesses the exclusive right to receive the Termination
Services and all of the Termination Payment paid in consideration for this
Agreement.
 


 Page 3 of 7

     

--------------------------------------------------------------------------------

 




 
7.  Choice of Law. This Agreement shall be interpreted and construed in
accordance with and shall be governed by the laws of the State of Texas, without
reference to principles of conflict of law of Texas or any other jurisdiction,
and, when applicable, the laws of the United States.
 
8.  Entire Agreement / Company Property.
 
(a)  This Agreement constitutes the entire agreement of the parties relating to
the subject matter hereof, and supersedes any obligations of Company and the
other Released Parties under any previous agreements (including the Employment
Agreement), except as otherwise provided in this Agreement. Notwithstanding the
foregoing, Employee’s obligations under Article 4 of the Employment Agreement
(entitled "Ownership and Protection of Intellectual Property and Confidential
Information; Non-Competition Agreement") and Article 5 of the Employment
Agreement (entitled "Miscellaneous") shall remain in full force and effect. No
term, provision or condition of this Agreement may be modified in any respect
except by a writing executed by both Employee and Company. No person has any
authority to make any representation or promise on behalf of any of the parties
not set forth in this Agreement. This Agreement has not been executed in
reliance upon any representation or promise except those contained herein.
 
(b)  Without limiting the breadth of the Ownership and Protection of
Intellectual Property and Confidential Information, Non-Competition Agreement
(in Article 4 of the Employment Agreement), Employee agrees that he (i) shall
return to Company all originals and copies of all Company files, documents and
forms, including those maintained in electronic form or in any other manner or
medium, (ii) shall delete any such Company property in electronic form
("Electronic Documents") maintained on his personal computer or other personal
communication systems or electronic data storage devices ("Personal Devices") if
copies of such Electronic Documents are currently stored on the Company-owned
computer that had been assigned to Employee, but with regard to any such
Electronic Documents that are only stored on Personal Devices, shall furnish
copies (either printed copies or electronic copies) to the Company’s General
Counsel prior to deleting, and (iii) shall not maintain, disclose to others, or
use any such Company property without the written permission of Company's
General Counsel.
 
9.  Acknowledgment of Terms. Employee acknowledges that Employee has carefully
read this Agreement; that Employee has had the opportunity for review of it by
Employee’s attorney; that Employee fully understands its final and binding
effect; that Company admits to no wrongdoing in connection with Employee’s
employment, the Employment Agreement, the termination of Employee’s employment,
or any other matter covered by the release in Section 4(a); that this Agreement
is intended as a compromise of all Claims which Employee has alleged or may
allege against any of the Released Parties; that the only promises or
representations made to Employee to sign this Agreement are those stated herein;
and that Employee is signing this Agreement voluntarily.
 


 Page 4 of 7

     

--------------------------------------------------------------------------------

 




 
10.  Waiver. The failure of Company to enforce or to require timely compliance
with any term or provision of this Agreement shall not be deemed to be a waiver
or relinquishment of rights or obligations arising hereunder, nor shall this
failure preclude the enforcement of any term or provision or avoid the liability
for any breach of this Agreement.
 
11.  Severability. Each part, term or provision of this Agreement is severable
from the others. Notwithstanding any possible future finding by a duly
constituted authority that a particular part, term or provision is invalid, void
or unenforceable, this Agreement has been made with the clear intention that the
validity and enforceability of the remaining parts, terms and provisions shall
not be affected thereby; provided that if the release is invalidated, Employee
shall execute a valid release or this entire Agreement shall be voidable, at the
option of Company, thereby requiring Employee to return that portion of the
Termination Payment described in Section 3 of this Agreement and terminating the
obligation of Company to provide the Termination Services, to the extent
permitted under applicable law.
 
12.  Costs and Attorneys’ Fees. If any action is initiated to enforce this
Agreement, the prevailing party shall be entitled to recover from the other
party its reasonable costs and attorneys’ fees.
 
13.  Construction. This Agreement shall be deemed drafted equally by all the
parties. Its language shall be construed as a whole and according to its fair
meaning. Any presumption or principle that the language is to be construed
against any party shall not apply. The headings in this Agreement are only for
convenience and are not intended to affect construction or interpretation. This
Agreement represents a compromise of disputed Claims and is not to be construed
as an admission, direct or indirect, against any interest of the parties. Any
references to paragraphs, subparagraphs, or sections are to those parts of this
Agreement, unless the context clearly indicates to the contrary. Also unless the
context clearly indicates to the contrary, (a) the plural includes the singular
and the singular includes the plural; (b) "and" and "or" are each used both
conjunctively and disjunctively; (c) "any," "all," "each," or "every" means "any
and all, and each and every"; (d) "includes" and "including" are each "without
limitation;" and (e) "herein," "hereof," "hereunder" and other similar compounds
of the word "here" refer to the entire Agreement and not to any particular
paragraph, subparagraph, section or subsection.
 
14.  Timing. Employee acknowledges (a) Employee has 21 days to consider this
Agreement before executing it, although Employee may execute this Agreement
before the 21 days expires, but not before the Termination Date, (b) Employee
may revoke this Agreement within 7 days after Employee executes it, (c) such
revocation must be in writing (and may be transmitted by facsimile pursuant to
Section 15 below) and received by Company’s President and Chief Executive
Officer within this 7-day period, (d) this Agreement will not become effective
or enforceable, and that portion of the Termination Payment set forth in Section
3 of this Agreement will not be paid and the Termination Services will not be
provided, until the expiration of this 7-day period without Employee’s
revocation, and Employee returns this Agreement to Company’s President and Chief
Executive Officer, and (e) Employee’s acceptance of any of the Termination
Services or any of that portion of the Termination Payment set forth in
 


 Page 5 of 7

     

--------------------------------------------------------------------------------

 


Section 3 of this Agreement after expiration of the 7-day period shall
constitute Employee’s acknowledgment that Employee did not revoke this Agreement
during the 7-day period.
 
15.  Delivery and Signatures by Facsimile. All signatures of the parties to this
agreement may be transmitted by facsimile, and such facsimile will, for all
purposes, be deemed to be the original signature of such party whose signature
it reproduces, and will be binding upon such party.
 
16.  Advice to Consult Counsel. Company hereby advises Employee to consult with
an attorney prior to executing this Agreement.
 


 Page 6 of 7

     

--------------------------------------------------------------------------------

 




 
DO NOT SIGN BEFORE YOUR LAST DAY OF EMPLOYMENT
 
 

                                            

EMPLOYEE

 

By:
/s/ Paul J. Giddens
 
Paul J. Giddens
   
Date:
December 7, 2004 


                                            


ICO, INC.
 
By:
/s/ W. Robert Parkey, Jr.
 
W. Robert Parkey, Jr.
 
President and Chief Executive Officer
 
 
Date:
December 7, 2004 







 
Page 7 of 7